Citation Nr: 0907550	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-29 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a rectum injury.

3.  Entitlement to service connection for hepatits C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to October 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.  
Jurisdiction was subsequently transferred to the RO in New 
York, New York.


FINDINGS OF FACT

1.  A back disability was not present in service, was not 
manifested within one year of the Veteran's discharge from 
service, and is not etiologically related to service.

2.  The Veteran does not have a current rectum disability.

3.  Hepatitis C was not present in service and is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred or aggravated during 
active duty and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§  1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2.  The criteria for service connection for a rectum 
disability are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

3.  Hepatitis C was not incurred or aggravated during active 
duty.  38 U.S.C.A. 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a Veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Analysis

Back Disability

The Veteran contends that he has a current back disability 
related to an in-service horseback riding injury.

The medical evidence of record shows that the Veteran does 
have  current back disability.  A January 2001 MRI of the 
Veteran's lumbar spine showed evidence of L4-5 degenerative 
disc changes, right lateral disc herniation and L2-3 
degenerative disc bulging.  During an October 2003 
examination, R.L., MD diagnosed the Veteran with L4-5 
spondylosis based on X-ray evidence of advanced L4-5 
spondylosis manifested by disc space narrowing, osteophyte 
formation and neural foraminal narrowing.  A June 2005 MRI of 
the cervical spine showed evidence of spondylitic changes 
most pronounced at C5-6 and C6-7, associated posterior 
bulging C5-6, right-sided foraminal stenosis C5-6 and 
bilateral foraminal stenosis C6-7, as well as mild central 
canal stenosis C5-6 and C6-7.  A June 2005 MRI of the lumbar 
spine revealed posterior bulging T11-12,L2-3, L3-4 and L4-5, 
asymmetric facet hypertrophy on the right at L4-5, central 
canal stenosis L2-3, L3-4, as well as right-sided foraminal 
stenosis L4-5.  None of these records relates the Veteran's 
diagnoses to his military service.

During a June 2005 VA examination, the Veteran complained of 
constant pain in the neck and lower lumbar and sacrum rated 
as 9/10, with stiffness after standing.  He also complained 
of pain in the left buttock and pain radiating to the 
posterior aspect of the left thigh after prolonged sitting 
and a pins and needles sensation and numbness in his second 
to fifth toes of his left foot.  The Veteran reported flare-
ups of back pain with extended standing and stiffness in the 
morning upon awakening.  He also reported episodes of 
erectile dysfunction.  The Veteran also reported occasional 
use of a lumbosacral support and a cane and that he is able 
to walk less than a quarter of a mile.  He also reported one 
episode of incapacitating pain three weeks prior to the 
examination.  The Veteran was diagnosed with chronic cervical 
and lumbosacral back pain syndrome.

The medical evidence of record does not show that the Veteran 
has a current back disability related to his active military 
service.  Although the Veteran is competent to report that he 
was treated for back pain a few months after his discharge 
from service, medical evidence is needed to show the presence 
of a chronic disease, such as arthritis, within one year of 
his discharge from service.  The Veteran claims that he 
sought treatment for his back and rectum from a VA doctor in 
Brooklyn, New York in 1965 and later, was periodically 
treated by his family doctor, A.C. also in Brooklyn, New York 
for many years throughout the 1970's, receiving back 
treatments and sitz baths for his rectum.  He claims further 
that he began seeing his family doctor, J.A. for his back and 
rectum problems in 1991.  See September 2003 statement and 
December 2004 notice of disagreement.  Unfortunately, neither 
the Veteran nor the RO has been able to obtain these records 
as the private records have been destroyed and the RO has 
been notified that the VA records do not exist.  

The evidence of record does not show that the Veteran's 
currently diagnosed back disability was present within one 
year of his discharge from service in 1964 or that it is 
etiologically related to such service.  Service treatment 
records indicate that the Veteran fell off of a horse and 
landed on his rectum in November 1963.  He was placed on 
light duty and treated with a sitz bath for seven days.  
There is no evidence of a diagnosis or treatment for a back 
injury or back disability in the service treatment records 
and the Veteran's discharge examination dated October 1964 
shows that there were no musculoskeletal defects and there is 
no mention of complaints of back pain.  The Veteran did 
indicate that he had worn a brace or back support on his 
report of medical history completed in conjunction with his 
separation physical, but he did not provide any explanation 
for this assertion.  Furthermore, as noted above, there is no 
post-service evidence of a low back disability until 2001, 
approximately 37 years after the Veteran's discharge from 
active duty.  

In support of his contention that his current back disability 
is related to his in-service horseback riding injury, the 
Veteran has submitted a statement from is private physician 
J.A., DO.  Dr. J.A. noted the Veteran's report of injuring 
his back and rectum when he fell from a horse during active 
duty in the Navy in 1963, and the Veteran's complaints of 
pain since that injury.  He also diagnosed the Veteran with a 
right lateral disc herniation based on evidence from the 
aforementioned January 2001 MRI and opined that the Veteran's 
fall from a horse in service was most likely the cause of his 
back pain and herniation.  The Board has accorded this 
statement little probative value since the physician did not 
provide the rationale for his opinion that the disability 
originated during active duty.  In addition, the doctor did 
not indicate that he reviewed the medical evidence of record 
before rendering his opinion.  In essence, it appears that 
this opinion supporting the Veteran's claim is based solely 
on history provided by the Veteran for the purpose of 
establishing his entitlement to service connection for his 
low back disability.

Based on a review of the medical evidence of record and his 
examination of the Veteran, including June 2005 MRI reports, 
the June 2005 VA examiner opined that it is less likely than 
not that the Veteran's back condition is due to his in-
service fall from a horse in November 1963.  His rationale 
was that the in-service injury appeared to be "self-
limiting" and there was no bridging documentation other than 
what is shown more than 30 years following the in-service 
injury.  The examiner also noted that evidence of the 
Veteran's alleged treatment in 1965 from Dr. A.C. and 
treatment at the Brooklyn VA Medical Center was not 
available.

For the reasons and bases provided above, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for a back disability, and thus, the 
claim must be denied.  

Rectum Injury

As noted above, the Veteran contends that he has a current 
rectum disability as a result of an in-service injury where 
he was thrown from a horse and landed on his rectum in 1963.

Service treatment records indicate that the Veteran fell off 
of a horse and landed on his rectum in November 1963.  He was 
placed on light duty and treated with a sitz bath for seven 
days.  However, there is no evidence of the Veteran ever 
being diagnosed with or treated for a chronic rectum 
disability during service and no evidence of a rectum 
disability at the time of his discharge examination in 
October 1964.

The post-service medical evidence of record is limited to 
treatment records from B.K., MD dated from January 2003 to 
March 2003 and the report of a June 2005 VA examination.  The 
reports from B.K., MD show that the Veteran was treated for 
psoriasis and eczema of the scrotum and perianal region.  
They do not relate these skin disorders to the Veteran's 
injury in service.  The VA examination report shows that the 
Veteran reported some rectal tear while in the service which 
he claimed to still have at that time.  The VA examiner noted 
that there were no signs of a rectal split during the rectal 
examination.  He also noted that there were o signs of 
colostomy, no fecal leakage, no signs of anemia, no fissures, 
no hemorrhoids, no evidence of bleeding, and that the size of 
the lumen was adequate.  

In essence, the evidence of a current rectum disability is 
limited to the Veteran's own statements.  This is not 
competent evidence of the claimed disability since 
laypersons, such as the Veteran, are not qualified to render 
a medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the Veteran's claim.

Hepatitis C

The Veteran contends that he contracted hepatitis C during 
his service when he was inoculated through the use of a jet 
injector.  He denies any in-service risk factors for 
hepatitis, including blood transfusions, organ transplants, 
tattoos, body piercing, IV drug abuse, high-risk sexual 
activity or exposure to blood products.  He also contends 
that his post-service history includes no risk factors for 
the development of hepatitis C.

The Veteran's service medical records do not reflect any 
complaint, history, or diagnosis of hepatitis C.  The Veteran 
has reported that he was first diagnosed with hepatitis C in 
1968 and in 2003.  See December 2004 notice of disagreement 
and June 2005 VA examination report.  The first documented 
diagnosis of hepatitis C is in a statement from the Veteran's 
private physician dated February 2004.

The Veteran was examined by a VA physician in June 2005.  The 
VA examiner opined that it is less likely as not that the 
Veteran's hepatitis C is secondary to service.  His rationale 
was that there is not enough information in the medical 
literature to support the proposition that jet injection is a 
risk factor for hepatitis C.

The medical evidence supportive of the Veteran's claim is 
limited to a February 2004 statement from J.A., DO in which 
she states that the Veteran is positive for hepatitis C, and 
since his only risk factor is his inoculation with a jet 
injector in service, "it is more likely than unlikely that 
he contracted hepatitis C [that] way."  The Board finds that 
this opinion is less probative than the VA examiner's opinion 
because it is based on the Veteran's reported oral history, 
which is not corroborated by the service medical records, and 
J.A. did not indicate that he had reviewed the Veteran's 
medical records before rendering his opinion.  Furthermore, 
with regard to vaccine injections by air gun as a risk factor 
for hepatitis C, VA does not consider such inoculations by 
air gun as a risk factor for hepatitis C.  Veterans Benefits 
Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 
30, 1998); VBA, Fast letter 04-13 (June 29, 2004).

The only other evidence of a nexus between the Veteran's 
current diagnosis of hepatitis C and his active military 
service is the Veteran's own statements. This is not 
competent evidence of the alleged nexus since the Veteran 
does not have the medical expertise to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the Veteran's claim.





Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in November 2003 and August 2004, 
the Veteran was provided with the notice required by section 
5103(a).  The Board notes that, even though the letters 
requested a response within 60 days, they also expressly 
notified the Veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).

The Board also notes that although the Veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for his 
service connection claims, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Board has determined that service connection for 
a back disability, a rectum disability and hepatitis C is not 
warranted.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claims was no more than 
harmless error.

Finally, the Board notes that the Veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the Veteran has been 
afforded appropriate VA examinations.  Besides the 
unavailable medical records discussed above from the VA 
Medical Center in Brooklyn, New York and from his private 
doctor, A.C., neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the denied 
claims.  The Board is also unaware of any such outstanding 
evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were not prejudicial to the Veteran.


ORDER

Service connection for a back disability is denied.

Service connection for a rectum injury is denied.

Service connection for hepatitis C is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


